Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0005044 A1 to Olson.
Claim 1. A method for uncoupled remote device monitoring comprising: collecting image data; Olson [0016] teaches the change detection function 103 may be programmed to provide for the capture of a frame or video
detecting a device interface source present in the field of view of the image data; Olson [0017] teaches each meter to be digitized from the larger image 201 is extracted into a sub-image 202
processing the image data associated with the device interface source into an extracted interface representation; Olson [0017] teaches for the meter in 203, a Hough transform can be employed to ascertain automatically the angle of the indicator from horizontal
and exposing at least one access interface to the extracted interface representation. Olson [0017] teaches the meter or indicator value 204 is stored in the local system as a digital value 

Claim 2. Olson further teaches wherein processing the image data comprises applying image data transformations to a region of image data and thereby generating formatted image data of the device interface source. Olson [0017] teaches for the meter in 203, a Hough transform can be employed to ascertain automatically the angle of the indicator from horizontal, and that angle associated in a table with indicated meter values.  

Claim 3. Olson further teaches wherein processing the image data comprises extracting a parameterized representation of the formatted image data and characterizing informational data from the parameterized representation. Olson [0017] teaches for the meter in 203, a Hough transform can be employed to ascertain automatically the angle of the indicator from horizontal, and that angle associated in a table with indicated meter values.  

Claim 4. Olson further teaches wherein characterizing information data from the parameterized representation comprises characterizing at least two sets of information data from the parameterized representation. Olson [0017] teaches for the meter in 203, a Hough transform can be employed to ascertain automatically the angle of the indicator from horizontal, and that angle associated in a table with indicated meter values.  

Claim 5. Olson further teaches wherein extracting a parameterized representation of the formatted image data comprises performing character recognition in at least one region and parameterizing graphical state of a second region of the formatted image data. Olson [0014] teaches subsequently, extraction and digitization algorithms are employed 110, 111, which, as further described below, turns each image into a sequence of digital values associated with any or all of the indicators, meters, gauges or switches in the image of the panel. The extraction algorithm 110 and digitization algorithm 111 may be pre-programmed or may operate selectively on various parts of the panel on a request basis, and may include optical character recognition (OCR) sub-algorithms. 

Olson [0015] teaches one or more indicators, readouts, meters and the like may become digital numbers, each addressable at an address or sub-address over the internet, without any direct connection to, or interference with, the operation of the said indicators in the panel 101.

Olson [0017] teaches now the readout extraction and digitization algorithms will be described, with reference to FIGS. 2 and 3. In the case of an analog type meter in FIG. 2, on the local system when the first instance of image capture occurs where there are many indicators, meters or gauges which may not need to be digitized, each meter to be digitized from the larger image 201 is extracted into a sub-image 202, using a simple master mask or other simple sub-image extraction algorithm well known

Olson [0018] teaches the Referring to FIG. 3, after sub-image creation, an existing digital panel meter 301 can be easily converted into a digital value 303 from a sub-image through simple optical character recognition program 302, which are generally available in off-the-shelf software.

Claim 6. Olson further teaches further comprising detecting device state and wherein characterizing informational data from the parameterized representation comprises 95 of 99GRGO-M02-US3 selecting a type of information data for characterization based on detected device state. Olson [0014] teaches subsequently, extraction and digitization algorithms are employed 110, 111, which, as further described below, turns each image into a sequence of digital values associated with any or all of the indicators, meters, gauges or switches in the image of the panel. The extraction algorithm 110 and digitization algorithm 111 may be pre-programmed or may operate selectively on various parts of the panel on a request basis, and may include optical character recognition (OCR) sub-algorithms. 

Olson [0015] teaches one or more indicators, readouts, meters and the like may become digital numbers, each addressable at an address or sub-address over the internet, without any direct connection to, or interference with, the operation of the said indicators in the panel 101.

Olson [0017] teaches now the readout extraction and digitization algorithms will be described, with reference to FIGS. 2 and 3. In the case of an analog type meter in FIG. 2, on the local system when the first instance of image capture occurs where there are many indicators, meters or gauges which may not need to be digitized, each meter to be digitized from the larger image 201 is extracted into a sub-image 202, using a simple master mask or other simple sub-image extraction algorithm well known

Olson [0018] teaches the Referring to FIG. 3, after sub-image creation, an existing digital panel meter 301 can be easily converted into a digital value 303 from a sub-image through simple optical character recognition program 302, which are generally available in off-the-shelf software.

Claim 7. Olson further teaches, wherein detecting device state comprises detecting a displayed mode indicator on the device interface source. Olson [0016] teaches the change detection function 103 may be programmed to provide for the capture of a frame or video when any external object interrupts the view of the panel or meters, such as a human operator adjusting controls or taking other actions. In this way, the invention provides additional security and information which would not necessarily be present in a simple digital telemetry stream which were formed by digitization of the signals within the panel itself. Also, the remote system 100 can be programmed to recognize certain alarm conditions such as a specific indicator light, or a hot temperature and instigate communications with the local system on its own.

Olson [0027] teaches although the example is provided in conjunction with a motor, other operating components may be used and imaged, and the image information processed to determine whether the component operation is within an acceptable operation parameter or condition. In addition, a plurality of cameras may be provided to image a respective plurality of components, and the images of multiple components may be determined and detected by the system.

Olson [0028] teaches the camera system may be augmented with audio information or an audio track which can record the sounds of buzzers, alarms or other audible signaling which is otherwise unobservable by the image system. 

Claim 8. Olson further teaches wherein detecting device state further comprises detecting state of physical elements of the device interface source. Olson [0002] teaches the present invention relates to the field of digitized imagery for the state of a machine, and more particularly, for monitoring the changing state based on imaging of analog or other physical state conditions of an apparatus that take place as the change occurs.

Olson [0005] teaches the present invention provides a system for digitizing devices, such as gauges, lights and other human-readable machine gauges and functions and status. 

Olson [0013] teaches a preferred embodiment of the invention, called the image-M2M system, is depicted in FIG. 1. In the preferred embodiment, a panel with meters, indictors and switches, 101, is being monitored and any or all of the indicators are being digitized by the invention.

Claim 13. Olson further teaches wherein exposing at least one access interface to the extracted interface representation comprises streaming a rendered interface representation to a remote monitoring system, Olson [0016] teaches the invention provides additional security and information which would not necessarily be present in a simple digital telemetry stream which were formed by digitization of the signals within the panel itself. Also, the remote system 100 can be programmed to recognize certain alarm conditions such as a specific indicator light, or a hot temperature and instigate communications with the local system on its own.

and further comprising selectively elevating priority of the rendered interface representation according to the informational data.  Olson [0014] teaches subsequently, extraction and digitization algorithms are employed 110, 111, which, as further described below, turns each image into a sequence of digital values associated with any or all of the indicators, meters, gauges or switches in the image of the panel. The extraction algorithm 110 and digitization algorithm 111 may be pre-programmed or may operate selectively on various parts of the panel on a request basis, and may include optical character recognition (OCR) sub-algorithms. 

Claim 16. Olson further teaches further comprising: detecting a second device interface source present in the field of view of the image data; Olson [0013] teaches a camera, 102, is physically placed in the vicinity of the machine being monitored so that its field of view, 101A, covers one or more gauges or lights or control panels to be monitored.

Olson [0021] teaches the system is configured with one or more cameras which are focused on one or more aspects of a motor or engine, including connected or associated components, such as, for example, drive or driven mechanisms. For example, a camera is positioned to have its focus directed to the engine or motor, or operating portion or component. The camera images the field of view and provides an image frame that is comprised of an image area A. The image area A is illustrated in FIGS. 4A and 4B showing an exemplary depiction of an image frame. In the image area A shown in FIG. 4A, there is a depiction of a motor 310, which is a captured image of a motor. 

processing the image data associated with the second device interface source into a second extracted interface representation; and wherein the second extracted interface representation is exposed through the at least one access interface. Olson [0017] teaches the readout extraction and digitization algorithms will be described, with reference to FIGS. 2 and 3. In the case of an analog type meter in FIG. 2, on the local system when the first instance of image capture occurs where there are many indicators, meters or gauges which may not need to be digitized, each meter to be digitized from the larger image 201 is extracted into a sub-image 202, using a simple master mask or other simple sub-image extraction algorithm well known, and available in many common off-the-shelf image processing packages, such as Matlab. An image mask 201A can be automatically or one-time manually created to assist the sub-image creation step. Once the sub-image of a particular meter or indicator is created, depending on the type of meter, various straightforward image processing and extraction methods can be employed to ascertain the meter reading… For a generalized method, a reference image of the meter at each possible indication discernible by the pixilation of the image can be stored a priori in the local processing system, where each image is associated with a digital value indicated by the meter, and correlated against the sub-image 203 to determine which of the reference images is the closest match to the received sub-image. There are many other image processing methods generally well known to those practiced in the art of image processing that may be employed in step 203 without departing from the current invention. At the conclusion of step 203, the meter or indicator value 204 is stored in the local system as a digital value, in this case negative five.

Claim 19. A method for uncoupled remote device monitoring comprising: Olson [0013] teaches a preferred embodiment of the invention, called the image-M2M system, is depicted in FIG. 1. In the preferred embodiment, a panel with meters, indictors and switches, 101, is being monitored and any or all of the indicators are being digitized by the invention. 

Olson [0014] teaches the images provided by the remote system 100 arrive at separate supervisory and control circuitry, 108A, and subsequent decompression, formatting and decryption functions 108. The resulting images can then be stored either permanently or temporarily in a memory or other electronic storage device 109.

Olson [0016] teaches the invention provides additional security and information which would not necessarily be present in a simple digital telemetry stream which were formed by digitization of the signals within the panel itself. Also, the remote system 100 can be programmed to recognize certain alarm conditions such as a specific indicator light, or a hot temperature and instigate communications with the local system on its own.

collecting image data from a plurality of imaging systems; Olson [0016] teaches the change detection function 103 may be programmed to provide for the capture of a frame or video when any external object interrupts the view of the panel or meters, such as a human operator adjusting controls or taking other actions., [0017]

Olson [0021] teaches the system is configured with one or more cameras which are focused on one or more aspects of a motor or engine, including connected or associated components, such as, for example, drive or driven mechanisms. 

Olson [0027] teaches although the example is provided in conjunction with a motor, other operating components may be used and imaged, and the image information processed to determine whether the component operation is within an acceptable operation parameter or condition. In addition, a plurality of cameras may be provided to image a respective plurality of components, and the images of multiple components may be determined and detected by the system.

detecting a set of device interface sources observed in the image data; Olson [0017] teaches the readout extraction and digitization algorithms will be described, with reference to FIGS. 2 and 3. In the case of an analog type meter in FIG. 2, on the local system when the first instance of image capture occurs where there are many indicators, meters or gauges which may not need to be digitized, each meter to be digitized from the larger image 201 is extracted into a sub-image 202, using a simple master mask or other simple sub-image extraction algorithm well known, and available in many common off-the-shelf image processing packages, such as Matlab. An image mask 201A can be automatically or one-time manually created to assist the sub-image creation step. Once the sub-image of a particular meter or indicator is created, depending on the type of meter, various straightforward image processing and extraction methods can be employed to ascertain the meter reading. 

processing the image data associated with the device interface source into extracted interface representations, Olson [0017] teaches the readout extraction and digitization algorithms will be described, with reference to FIGS. 2 and 3. In the case of an analog type meter in FIG. 2, on the local system when the first instance of image capture occurs where there are many indicators, meters or gauges which may not need to be digitized, each meter to be digitized from the larger image 201 is extracted into a sub-image 202, using a simple master mask or other simple sub-image extraction algorithm well known, and available in many common off-the-shelf image processing packages, such as Matlab. An image mask 201A can be automatically or one-time manually created to assist the sub-image creation step. Once the sub-image of a particular meter or indicator is created, depending on the type of meter, various straightforward image processing and extraction methods can be employed to ascertain the meter reading. 

wherein for each instance of a detected device interface processing comprises: 97 of 99G RGO-M02-US3exposing an access interface to the extracted interface representations. Olson [0017] teaches the readout extraction and digitization algorithms will be described, with reference to FIGS. 2 and 3. In the case of an analog type meter in FIG. 2, on the local system when the first instance of image capture occurs where there are many indicators, meters or gauges which may not need to be digitized, each meter to be digitized from the larger image 201 is extracted into a sub-image 202, using a simple master mask or other simple sub-image extraction algorithm well known, and available in many common off-the-shelf image processing packages, such as Matlab. An image mask 201A can be automatically or one-time manually created to assist the sub-image creation step. Once the sub-image of a particular meter or indicator is created, depending on the type of meter, various straightforward image processing and extraction methods can be employed to ascertain the meter reading… For a generalized method, a reference image of the meter at each possible indication discernible by the pixilation of the image can be stored a priori in the local processing system, where each image is associated with a digital value indicated by the meter, and correlated against the sub-image 203 to determine which of the reference images is the closest match to the received sub-image. There are many other image processing methods generally well known to those practiced in the art of image processing that may be employed in step 203 without departing from the current invention. At the conclusion of step 203, the meter or indicator value 204 is stored in the local system as a digital value, in this case negative five.

Olson [0022] teaches the motor image area or an operating motor Ao may be set to image area coordinates within which the motor 310 is imaged when operating, and more preferably, when operating within acceptable ranges. In this example, the range represents an acceptable vibration level. The motor vibration is imaged by the motor positioning within the image area A. The motor image area may represent a number of separate motor images Am1, Am2, Am3, . . . AmN, where each separate image corresponds with a set of image coordinates or pixels of the image frame capture (at different times), which, in this example, may be represented by the image area A. The image coordinates of each image may be used to determine an operation parameter, which, in this example, is a vibration level, and an acceptable vibration level. Referring to FIG. 4B, in this example, an image area or boundary of an operating motor image location is represented by Ao. The image area Ao of the operating motor may be generated by the represented motor positions within the camera frame that correspond with acceptable positions as a result of vibrational movement or disturbances of the operating motor under acceptable operating conditions.
 
Claim 20. Olson further teaches wherein for at least one instance of a detected device interface source processing the image data comprises extracting a parameterized representation of the formatted image data and characterizing informational data from the parameterized representation. Olson [0017] teaches for the meter in 203, a Hough transform can be employed to ascertain automatically the angle of the indicator from horizontal, and that angle associated in a table with indicated meter values.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11-12, 14-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005044 A1 to Olson in view of US 2017/0131781 A1 to Buban.
Claim 9. While Olson teaches the limitations of claim 6, Olson do not explicitly teach further comprising monitoring the capture status of a device interface source and generating feedback in response to a change of capture status of the device interface source. Buban, in the field of sharing information based on recognition of devices within image data, teaches wherein detecting device state comprises detecting an active application of the device interface source. [0079] teaches a multimedia console application manager (described below) controls the gaming application audio level (e.g., mute, attenuate) when system applications are active.  

It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Buban to Olson such that the controller of Olson performs as suggested by Buban. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Olson in this manner in order to ensure the accuracy of the tracking as well as increasing efficiency as if a change is determined which does not require resources, the system can be scaled back. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Buban, while the teaching of Buban continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 11. Buban further teaches further comprising analyzing patterns of the information data. Buban [0057] teaches each of the flood-filled targets, human and non-human may be matched against a pattern to determine whether and/or which of the targets in the capture area include a human. The pattern may include, for example, a machine representation of a predetermined body model associated with a human in various positions or poses such as a typical standing pose with arms to each side.

Buban [0114] teaches as will be understood by reference to the co-pending applications disclosed herein, because cameras 20A and 20B are positioned more closely to the users 620 and 630, respectively, resolution of facial patterns and other finer based gestures, such as hand gestures, can be detected by the capture devices 20A and 20B at a greater resolution than capture device 20 within its field of view 660.

Claim 12. Buban further teaches collecting image data comprises collecting audio-visual data and wherein processing the image data further comprises detecting audio output of the device interface source and characterizing informational data from the detected audio output. Buban [0070] teaches the system management controller 122 provides a variety of service functions related to assuring availability of the multimedia console 100. The audio processing unit 123 and an audio codec 132 form a corresponding audio processing pipeline with high fidelity and stereo processing. Audio data is carried between the audio processing unit 123 and the audio codec 132 via a communication link. The audio processing pipeline outputs data to the A/V port 140 for reproduction by an external audio player or device having audio capabilities.

Buban [0079] teaches when a concurrent system application requires audio, audio processing is scheduled asynchronously to the gaming application due to time sensitivity. A multimedia console application manager (described below) controls the gaming application audio level (e.g., mute, attenuate) when system applications are active.

Buban [0117] teaches alternatively, or in addition to the predefined action, at 1606, the application will classify the interaction based on skeletal data and/audio data associated received. Once classified, the interaction 1608, 1614, 1624, 1632 will result in an action by the application.

Claim 14. Buban further teaches exposing at least one access interface to the extracted interface representation comprises exposing an application programming interface to a historical data record of the information data. Buban [0104] teaches the connection application may make the association using recognition data retained by it from prior identifications, or data from a contacts database which includes RGB data.

Buban [0120] teaches when this interaction is determined at 1814, a determination is made at 1816 as to which users were in the field of data 660 within the previous time period, a connection established to those users' processing devices, and a notification sent to those processing devices to retrieve the others users to the field of view 660. 

Claim 15. Buban further teaches further comprising streaming the formatted image data to a remote monitoring system, wherein the remote monitoring system is configured to manage a set of media streams of formatted image data.  Buban [0087] teaches the computer 510 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 580. The remote computer 580 may be a personal computer, a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to the computer 510, although only a memory storage device 581 has been illustrated in FIG. 5. The logical connections depicted in FIG. 5 include a local area network (LAN) 571 and a wide area network (WAN) 573, but may also include other networks. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets and the Internet.

Claim 17. Buban further teaches further comprising monitoring the capture status of a device interface source and generating feedback in response to a change of capture status of the device interface source. Buban [0120] teaches one such interaction may be an incoming phone call or incoming instant message at 1808. Depending on whether there are other users in the room at 1810, the connection application 608 may display a full identification for caller and identification at 1811, or only a partial identification at 1812. Likewise, as noted above, as users enter and exit a particular field of view 660, the information on which users were in the particular field of view at any particular time may be maintained for a fixed time period after the user exits the room. For example, where a family is all present in front of a capture device 20 at one particular time, but users exit the room, one interaction by a user in the room may be to indicate that the user wishes all the other users who were in the room within the last five or ten minutes to return. When this interaction is determined at 1814, a determination is made at 1816 as to which users were in the field of data 660 within the previous time period, a connection established to those users' processing devices, and a notification sent to those processing devices to retrieve the others users to the field of view 660. A still further implementation may request log-in to an enterprise or home server at 1824. At 1826 the user's credentials to the server are checked, and a connection established to the server at 182 

Claim 18. Buban further teaches further comprising tracking user presence in the field of view of the image data and wherein generating feedback in response to a change of capture status comprises announcing a change in capture status during user exit of the field of view. Buban [0120] teaches one such interaction may be an incoming phone call or incoming instant message at 1808. Depending on whether there are other users in the room at 1810, the connection application 608 may display a full identification for caller and identification at 1811, or only a partial identification at 1812. Likewise, as noted above, as users enter and exit a particular field of view 660, the information on which users were in the particular field of view at any particular time may be maintained for a fixed time period after the user exits the room. For example, where a family is all present in front of a capture device 20 at one particular time, but users exit the room, one interaction by a user in the room may be to indicate that the user wishes all the other users who were in the room within the last five or ten minutes to return. When this interaction is determined at 1814, a determination is made at 1816 as to which users were in the field of data 660 within the previous time period, a connection established to those users' processing devices, and a notification sent to those processing devices to retrieve the others users to the field of view 660. A still further implementation may request log-in to an enterprise or home server at 1824. At 1826 the user's credentials to the server are checked, and a connection established to the server at 182.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005044 A1 to Olson in view of US 2018/0300553 A1 to Khosla et al., hereinafter, “Khosla”.
Claim 10. While Olson teaches the limitations of claim 3, they do not explicitly teach further comprising detecting a user-object in the image data and tracking machine state changes in association with the user-object. Khosla, in the field of tracking activity of an object using image data, teaches further comprising detecting a user-object in the image data and tracking machine state changes in association with the user-object. [0110] teaches FIG. 13 is a flowchart illustrating operations for predicting movement of one or more objects of interest, according to an embodiment. In operation 1302, a set of objects of interest in video data is detected and an object classification is determined for each object in the set of objects of interest, the set comprising at least one object of interest. In operation 1304, a corresponding activity track is formed for each object in the set of objects of interest by tracking each object across frames. In operation 1306, for each object of interest and using a feature extractor, a corresponding feature in the video data is determined by performing feature extraction based on the corresponding activity track, the feature extractor comprising a convolutional neural network. In operation 1308, for each object of interest, based on the output of the feature extractor, a corresponding activity classification is determined for each object of interest. 

It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Khosla to Olson such that the analysis of Olson includes human detection. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Olson in this manner in order to make the system robust to identifying/tracking a variety of objects. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Olson, while the teaching of Khosla continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17, respectively of U.S. Patent No. 10,615,994 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/653432
US 10,615,994 B2
Claim 1. A method for uncoupled remote device monitoring comprising: collecting image data;
Claim 1. A method for uncoupled remote device monitoring comprising: collecting image data; 
detecting a device interface source present in the field of view of the image data;
detecting a device interface source present in the field of view of the image data;
processing the image data associated with the device interface source into an extracted interface representation;
processing the image data associated with the device interface source into an extracted interface representation, 
and exposing at least one access interface to the extracted interface representation.
and exposing at least one access interface to the extracted interface representation.


17/653432
US 10,615,994 B2
Claim 19. A method for uncoupled remote device monitoring comprising: collecting image data from a plurality of imaging systems;
Claim 17. A method for uncoupled remote device monitoring comprising: collecting image data;
detecting a set of device interface sources observed in the image data;
detecting a device interface source present in the field of view of the image data; 
processing the image data associated with the device interface source into extracted interface representations,
processing the image data associated with the device interface source into an extracted interface representation,
wherein for each instance of a detected device interface processing comprises: 97 of 99G RGO-M02-US3exposing an access interface to the extracted interface representations.
which comprises characterizing at least two sets of information data from the parameterized representation; and exposing at least one access interface to the extracted interface representation.


Claims 2-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-16 and 37-41 of U.S. Patent No. 10,615,994 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661